Case 3:21-cv-00036-GMG-RWT Document 36 Filed 08/16/21 Page 1 of 2 PageID #: 194




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG

  SHAWN M. RICE,

                Plaintiff,

  v.                                                    CIVIL ACTION NO.: 3:21-CV-36
                                                        (GROH)

  UNITED STATES OF AMERICA,

                Defendant.

                 ORDER ADOPTING REPORT AND RECOMMENDATION

         Currently pending before the Court is a Report and Recommendation (“R&R”) filed

  by Magistrate Judge Robert W. Trumble on July 21, 2021. ECF No. 29. Pursuant to this

  Court’s Local Rules, this action was referred to Magistrate Judge Trumble for submission

  of a proposed R&R.         In the R&R, Magistrate Judge Trumble recommends that the

  Plaintiff’s Motion for Injunctive Relief be denied. ECF No. 25.

         Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

  review of those portions of the magistrate judge’s findings to which objection is made.

  However, the Court is not required to review, under a de novo or any other standard, the

  factual or legal conclusions of the magistrate judge as to those portions of the findings or

  recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

  150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

  the Plaintiff’s right to appeal this Court’s Order.    28 U.S.C. § 636(b)(1); Snyder v.

  Ridenour, 889 F.2d 1363, 1366 (4th Cir.1989); United States v. Schronce, 727 F.2d 91,

  94 (4th Cir.1984). Moreover, the Fourth Circuit has long held that “[a]bsent objection, we

  do not believe that any explanation need be given for adopting [an R&R].” Camby v.
                                           1
Case 3:21-cv-00036-GMG-RWT Document 36 Filed 08/16/21 Page 2 of 2 PageID #: 195




  Davis, 718 F.2d 198, 200 (4th Cir. 1983) (finding that without an objection, no explanation

  whatsoever is required of the district court when adopting an R&R).

           Objections are due within fourteen plus three days of service.           28 U.S.C.

  '.636(b)(1); Fed. R. Civ. P. 72(b). Magistrate Judge Trumble entered the R&R on July

  21, 2021. ECF No. 29. The R&R advised the Plaintiff that failure to file timely, specific

  objections to the R&R’s findings and conclusions would constitute a waiver of de no

  review of the R&R by this Court and an appellate review of the Court’s order by the Fourth

  Circuit. Id. at 7. The Plaintiff accepted service of the R&R on July 23, 2021. ECF No..31.

  The deadline to file objections has expired, and no timely objections have been filed.

  Accordingly, the Court will review the R&R for clear error.

           Upon careful review of the R&R, the Court finds that Magistrate Judge Trumble’s

  Report and Recommendation should be, and is hereby, ORDERED ADOPTED for the

  reasons more fully stated within. ECF No. 29. Therefore, the Plaintiff’s Motion for

  Injunctive Relief is DENIED. ECF No. 25.

           The Clerk is DIRECTED to mail a copy of this Order to the pro se Plaintiff by

  certified mail, return receipt requested, at his last known address as reflected in the docket

  sheet.

           DATED: August 16, 2021




                                                2
